NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 16 February 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2 and 19-20 have been cancelled.
Claims 5-18 have been withdrawn from consideration as being directed to non-elected species.
Claims 1, 3-4, and 21-23 are currently pending and considered below.

Election/Restrictions
Applicant is reminded of the election without traverse of Group I, Species 1, exemplified by Figs. 1-5B, in the reply filed on 28 July 2020.
This application is in condition for allowance in view of the below Examiner’s Amendments except for the presence of claims 5-18 directed to species non-elected without traverse.  Accordingly, claims 5-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wei Wei Jeang, Attorney, on 6 April 2021.

The application has been amended as follows: 
Claim 1 has been deleted and replaced with the following:
A full-body workout system comprising: 
a workout strap having an elongated stiff strap body with first and second ends each terminating in a padded hand grip, the elongated stiff strap body having at least one surface bearing a non-slip grippy texture; 
an elongated trunk member including at least one latching point, the workout strap configured to latch to the at least one latching point; 
at least one branch member removably coupled to the elongated trunk member and including at least one latching point, the workout strap configured to latch to the at least one latching point; 
a root member coupled to the elongated trunk member and including at least one latching point, the workout strap configured to latch to the at least one latching point; 
a plurality of anchors coupled to at least one of the elongated trunk member, at least one branch member, and root member, and configured to enable secure attachment thereof to a vertical surface so that the at least one branch member is configured to extend up and above the elongated trunk member and away from the vertical surface, wherein the elongated trunk member is configured such that at least a portion of its length thereof is spaced from the vertical surface, and the root member is configured to extend down and below the elongated trunk member and away from the vertical surface, wherein portions of the at least one branch member, elongated trunk member, and root member that are spaced from the 
wherein the at least one branch member, elongated trunk member, and root member form a continuous curved arc.

Claim 3, line 1, “The workout system” has been amended to --The full-body workout system-- for consistency in preamble language
Claim 3, lines 1-2, “the at least one removable branch member” has been amended to --the at least one branch member-- for consistency of claim language

Claim 4 has been deleted and replaced with the following:
4. The full-body workout system of claim 1, wherein the at least one latching point of the at least one branch member comprises a plurality of latching points, the at least one branch member comprises a plurality of branches forming the plurality of latching points, and at least one of the plurality of branches is oriented horizontally.  

	Claims 5-18 have been cancelled as being directed to non-elected species.

	Claim 21 has been cancelled as the limitation of claim 21 have been moved into the above amended claim 1.

	Claim 22, line 1, “wherein the root member extends” has been amended to --wherein the root member is configured to extend--

	Claim 23, line 1, “the full-body” has been amended to --The full-body--
Claim 23, line 1, “wherein the padded handgrips” has been amended to --wherein each of the padded handgrips--

Reasons for Allowance

Claims 1, 3-4, and 22-23 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a full-body workout system in combination with all of the structural and functional limitations, and further comprising a workout strap, an elongated trunk member, at least one branch member removably coupled to the elongated trunk member, a root member coupled to the elongated trunk member, a plurality of anchors coupled to at least one of the elongated trunk member, at least one branch member, and root member, and the elongated trunk member, at least one branch member, and root member being in the configuration as claimed or forming a continuous curved arc.
	The closest prior art of record to Donofrio (US Publication No. 20100048368) teaches a full-body workout system (Fig. 1) having an elongated trunk member and at least one branch member removably coupled to the elongated trunk member, the elongated trunk member and the at least one branch member each including attachment points for exercise accessories, and a plurality of anchors coupled to the elongated trunk member to secure the elongated trunk member to a vertical surface. Donofrio does not teach a workout strap as claimed or a root member coupled to the elongated trunk member, and therefore does not teach the elongated trunk member, at least one branch member, and root member forming a continuous curved arc.

The closest prior art of record to Belmore (US Patent No. 9320938) teaches a full-body workout system (Figs. 42A-46I) having a workout strap, an elongated trunk member, at least one branch member coupled to the elongated trunk member, and a root member coupled to the elongated trunk member, each of the elongated trunk member, at least one branch member, and root member including latching points for the workout strap, and where the elongated trunk member is configured to be secured to a vertical surface. Belmore does not teach the at least one branch member being removably coupled to the elongated trunk member, or wherein the elongated trunk member, at least one branch member, and root member form a continuous curved arc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784